Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing December 31, 2008 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, DC 20549 Re: Dreyfus Midcap Index Fund, Inc. File No. 811-6325 Gentlemen: This filing is being transmitted for the Annual Report to Shareholders of the Fund for the period ended October 31, 2008, filed in compliance with the provisions of Section 30 of the Investment Company Act of 1940. Very truly yours, /s/ Loretta Johnston Loretta Johnston Senior Paralegal LJ\ Enclosure
